The GWSPI Company, LLC,
                                                                 as Successor in Interest to
                                                                  Wilmington Trust, NA,
                                                                  Trustee of the Jeffrey P.


                          Fourth Court of Appeals
                                San Antonio, Texas
                                       July 10, 2015

                                    No. 04-15-00398-CV

                                   Caroline BUSWELL,
                                         Appellant

                                             v.

THE GWSPI COMPANY, LLC, as Successor in Interest to Wilmington Trust, NA, Trustee of
                the Jeffrey P. Blanchard 2013 Family Trust,
                                  Appellee

                 From the 224th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015-CI-06197
                       Honorable David A. Canales, Judge Presiding


                                      ORDER
        The District Clerk's Notification of Late Record is hereby GRANTED. Time is extended
to July 24, 2015.


                                                  _________________________________
                                                  Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of July, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court